Citation Nr: 1213578	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the Veteran's claim for SMC based upon the need for regular aid and attendance.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current service connected disabilities include posttraumatic stress disorder, rated as 100 percent disabling; residuals of a fragment wound to the right side of the neck, rated as 30 percent disabling; and neck scars associated with residuals of a fragment wound to the right side of neck, rated as 30 percent disabling.

2.  The Veteran requires the regular care or assistance of another to protect against dangers in his daily environment due to his service connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 1502, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Given the Board's favorable disposition of the instant claim and the award of a total rating, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

SMC Criteria

SMC is payable to a veteran who by reason of service-connected disability is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be afforded consideration in determining whether a veteran is in need of regular aid and attendance of another person: the inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of a veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on the need for aid and attendance).

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  A claimant is "permanently housebound" when substantially confined to his or her dwelling and the immediate premises, and it is reasonably certain that the disability and resultant confinement will continue throughout that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he is entitled to SMC as he is unable to perform the routine activities of daily living due to the severity of his service connected disabilities, including the limitations in his extremities.

In a November 2006 statement, the Veteran's treating physician, Dr. S. S., indicated that his diagnoses included moderate cervical myelopathy and moderate lumbar stenosis.  Current symptoms included decreased fine motor movement and grip in the hands and decreased range of motion in the left shoulder.  The Veteran was able to leave his home or immediate premises for medical appointments and community activities.  He primarily used a wheelchair to ambulate but used a walker in the house.  The provider opined that the Veteran required the aid and attendance of someone else for the ordinary activities of daily living, that he was housebound and that he was unable to physically protect himself from everyday hazards of life.  However, he was able to dress himself without assistance, wash himself and mentally protect himself from the everyday hazards of life.

A December 2006 VA treatment note indicated that the Veteran's bilateral lower extremity spasticity "may be" secondary to prolonged undiagnosed myelopathy prior to his cervical operation but other diagnoses could not be excluded.

An August 2007 VA Aid and Attendance examination reflected the Veteran's reports of difficulty balancing, which affected his ability to walk, as well as pain, weakness and numbness in the extremities.  The extremity symptoms made it difficult to lift and caused him to drop things.  He also had difficulty controlling his movements.  He was right-handed.  His typical daily routine included brushing his teeth after walking up, taking his medication, eating his meals, watching television, taking a nap and reading or using a computer.  On some days he was able to function with medications and on other days he had to stay in bed.  He traveled to the examination by personal vehicle and was accompanied by an attendant. 

A physical examination conducted during the August 2007 Aid and Attendance examination found generalized muscle weakness to the left arm and bilateral legs without muscle wasting.  His neck muscle injury resulted in decreased left hand grip strength, bilateral lower leg weakness and loss of balance and the spasticity of the lower extremities against pressure.  He was able to self-feed but was unable to shave, fasten clothing, use a toilet, bathe or dress.  He was clinically unable to walk even short distances without a walker as he had bilateral foot drop, with the right foot worse than the left foot.  Following this examination, a diagnosis of a fragment wound to the right side of the neck with subjective pain, stiffness and weakness in the arms and legs and frequent dropped items was made.  The residuals of this fragment wound resulted in a distinctive loss of coordination and strength in the left hand and decreased strength in the legs with a loss of balance that required a walker and frequent assistance.  The examiner opined that the Veteran required the use of an attendant to assist him with all mobility except for very short distances of only a few steps and he transferred from a walker to a car seat for any outings.  His restrictions, including left hand strength loss and bilateral leg weakness with balance loss, were permanent.
In a February 2008 notice of disagreement, the Veteran wrote that he was confined to his house or immediate premises due to the severe limitation of motion caused by his service connected disabilities.  He was single and lived alone but was only able to go to public places when accompanied by another person.  It was very difficult for him to ambulate, even while using a walker, due to decreased strength, coordination and spasticity in his lower extremities.  This condition impaired his ability to protect himself from falling and any resulting injuries, as he would have to wait until someone arrived to help him.  His pain and impaired coordination made it impossible to do any housework or laundry for himself.  He was unable to lift things, usually dropped the items he picked up and was not able to open the medicine bottles or pill box sections each morning.

During a January 2012 hearing, the Veteran testified that he typically spent "a lot" of time in his bed.  He used a grabber to help him get dressed and usually ate fruit for breakfast as he did not cook due to his hands.  Rather than cook, he used the microwave and ate food that required no preparation such as fruit.  All of his clothes and shoes were slip-ons, rather than with buttons, and were light-weight.  He did not drive and took showers by sitting on a bench.  He was not able to reach his feet or back and his friends or adult daughter took care of this.  He fell "too much" and kept his telephone around his neck due to these falls.  VA had installed a power lift, power chair and ramp so he was able to go outside for some fresh air.  He did use a walker to ambulate around his house.

SMC is warranted when a veteran is permanently bedridden, blind in both eyes or so helpless as to be in need of regular aid and attendance due to service connected disabilities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Factors considering in determining the need for regular aid and attendance includes whether a veteran was able to dress or undress himself, able to feed himself, had the inability to attend to the wants of nature or whether care was required to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The Veteran has not alleged, and the evidence of record does not establish, that he was permanently bedridden or blind in both eyes.  Consideration will therefore be limited to whether the Veteran is able to protect himself from the hazards or dangers incident to his daily environment.

The August 2007 VA examiner found that the Veteran's service connected fragment wound to the right side of the neck resulted in the permanent loss of coordination and strength in his left hand and decreased strength in his legs with a loss of balance that required a walker and frequent assistance.  The examiner also found that the Veteran was unable to shave, fasten clothing, use a toilet, bathe or dress.  The November 2006 opinion from Dr. S. S. indicated that the Veteran was in need of aid and attendance and was housebound due to his cervical myleopathy and lumbar stenosis and that he was physically unable to protect himself from the everyday hazards of life.  The Veteran provided detailed testimony at his January 2012 hearing describing his history of falls that he required the assistance of his adult daughter, and the adaptations he had made to his daily activities due to his disabilities.  While the Veteran is not currently service connected for a lumbar spine disability, the December 2006 treatment note suggested that his bilateral lower extremity spasticity was secondary to his prolonged cervical myelopathy.  No other competent medical opinion has been submitted.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran needs regular aid and attendance to protect him from the hazards or dangers incident in his daily environment due to his service connected disabilities.  Resolving all doubt in the Veteran's favor, entitlement to SMC based upon the need for regular aid and attendance is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to SMC based upon the need for the regular aid and attendance of another person is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


